DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the specification, "(AEM)" should be changed to --(EMA)--.  
Appropriate correction is required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities: in claims 1 and 12, "(AEM)" should be changed to --(EMA)--.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kibe et al. (2011/0209898) in view of Torgersen et al. (2011/0162868).
 	Kibe et al. discloses a cable comprising a crosslinked layer (3) obtained from a polymer composition, the polymer composition comprising a polymer blend comprising an EVA copolymer, NBR, and an EMA copolymer ([0037], polymers may be used by blending two or more thereof); a crosslinking agent ([0039]); and a flame retardant filler ([0042]).
 	Kibe et al. does not disclose the EVA copolymer having a VA content of less than 40 wt%, over the total weight of the EVA copolymer (re claims 1 and 12).
 	Torgersen et al. a polymer composition.  Torgersen et al. discloses that EVA copolymer having a VA content of less than 40 wt%, over the total weight of the EVA copolymer ([0007]) (re claims 1 and 12); and nitrile rubber having an acrylonitrile content of 31 wt% to 35 wt% ([0007]) (re claim 2) are known in the art.
 	It would have been obvious to one skilled in the art to use EVA copolymer having a VA content of less than 40 wt% and nitrile rubber having an acrylonitrile content of 31 wt% to 35 wt% for the EVA and nitrile rubber respectively in the composition of Kibe et al. to meet the specific use of the resulting cable.
 	Re claim 4, Torgersen et al. discloses a composition comprising a modified EVA copolymer grafted with a polar group-containing compound ([0048]-[0049]).  It would have been obvious to one skilled in the art to use modified EVA copolymer as taught by Torgersen et al. for the EVA copolymer in the composition of Kibe et al. to improve the mechanical properties of the same.
 	Re claim 6, Kibe et al. discloses aluminum hydroxide being used as the flame-retardant filler  ([0042]).
 	Re claim 7, Kibe et al. discloses the composition comprising organic peroxide as the crosslinking agent.
 	Re claim 8, Kibe et al. discloses the composition further comprising a plasticizer ([0039]).
 	Re claim 10, Kibe et al. discloses the crosslinked layer being a sheath layer.
 	Re claims 11 and 13, the modified cable of Kibe et al. can be a cable for a ship or an offshore plant since it comprises structure and material as claimed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kibe et al. in view of Torgersen et al. as applied to claim 1 above, and further in view of Sugita et al. (JP 2016-020450).
 	Claim 3 additionally recites that the EMA copolymer is an amorphous polymer and has an absorbance ratio of 1 to 6 as calculated by the equation 1.  Sugita et al. discloses a cable.  Sugita et al. discloses that amorphous EMA is selected in view of softness.  It would have been obvious to one skilled in the art to use amorphous EMA as taught by Sugita et al. for the EMA copolymer in the composition of Kibe et al. to meet the specific use of the resulting cable.  It would also have been obvious to one skilled in the art to choose suitable absorbance ratio for the EMA copolymer in the composition of Kibe et al. to meet the specific use of the resulting cable since it has been held that where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847